

 S3462 ENR: To designate the facility of the United States Postal Service located at 909 West Holiday Drive in Fate, Texas, as the “Ralph Hall Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 3462IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 909 West Holiday Drive in Fate, Texas, as the Ralph Hall Post Office.1.Ralph Hall Post Office(a)DesignationThe facility of the United States Postal Service located at 909 West Holiday Drive in Fate, Texas, shall be known and designated as the Ralph Hall Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Ralph Hall Post Office.Speaker of the House of RepresentativesVice President of the United States and President of the Senate